UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ADVANCED ANALYTICS, INC.

                              Plaintiff,

       against
                                                        CIVIL ACTION NO.: 04 Civ. 3531 (LTS) (SLC)

                                                                          ORDER
CITIGROUP GLOBAL MARTKETS, INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       The Court having conducted a status conference with the parties today, November 12,

2019, finds and orders the following.

       The Court has taken under advisement and will issue a separate order regarding

Defendants’ application for an award of expenses (ECF No. 242).

       Defendants’ motion to redact the transcript at ECF No. 314 (ECF No. 320) is GRANTED as

proposed. Accordingly, Plaintiff’s opposition (ECF No. 325) to Defendants’ motion is stricken.

Defendants are directed to refile the redacted transcript via ECF. Plaintiff may refile its stricken

opposition with appropriate redactions via ECF.

       Regarding Proposed Intervenors’ motion to intervene and unseal records (ECF No. 328),

Attorney Thomas S. Kessler is directed to edit the parties’ Stipulation and Proposed Order in

accordance with the Court’s direction and submit a fully executed copy via ECF by Monday,

November 18, 2019. The Proposed Intervenors’ motion to intervene and unseal records is

stayed, with any response due in accordance with the parties’ finalized Stipulation and

Proposed Order.
         Plaintiff’s motions to defer the analysis of Defendants’ fee application and for a hearing

on the matter (ECF Nos. 366) are DENIED.

         Defendants’ motion to strike ECF No. 366 (ECF No. 369) is GRANTED.

         Defendants’ motion that the Court require pre-authorization for any future filings by

Plaintiff (ECF No. 369) is GRANTED IN PART AND DENIED IN PART. Before any party to this

action may file any motion for any relief, including but not limited to discovery disputes, the

party must follow the Court’s Individual Practices § II.C.2 by first holding a meet and confer.

Then, if the parties are unable to resolve their dispute, the party seeking to make a motion

must file a Letter-Motion requesting a Local Civil Rule 37.2 Conference.

         By Thursday, November 14, 2019, Defendants are directed to respond to Plaintiff’s

motion to file an unredacted version of its June 17, 2013 letter (ECF No. 372).

         The Court terminates ECF Nos. 367, 371, and 373 as improperly docketed exhibits to ECF

No. 366.

         The Clerk of Court is respectfully directed to close ECF Nos. 320, 328, 366, 367, 369, 371,

and 373. The Clerk of Court is also respectfully directed to strike ECF Nos. 314, 325, and 366,

deleting all attachments but leaving the docket text.




Dated:          New York, New York
                November 12, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

                                                  2
